DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed January 11, 2022 has been acknowledged. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires that the cage be located entirely within the periphery of the rim. However, according to applicant’s specification, the rim forms a part of the cage (par. 0008 and 0058). This is understood to mean that the cage extends to and includes the rim and the periphery of the rim. Therefore, the specification does not provide a description of a cage that is located entirely within the periphery of the rim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the insertable portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savage (20020148857).
Regarding claim 1, Savage discloses a system (Fig. 1) for evacuating fluid from a flexible container (100), comprising: a spout (128 and its various embodiments shown in Figs. 2A-2C and 15A-26C) having a base (132) that is configured to be connected to one (104) of a plurality of walls (104 and 108) of the flexible container and a passageway in fluid communication with an interior region of the flexible container (Fig. 1), the passageway having an outlet at a top end and an inlet at a bottom end (Figs. 1, 2A-2C, and 15A-26C); and a cage (380 in Fig. 22C, 400 in Fig. 23C, 411 in Fig. 24C, 420 in Fig. 25C, or 430 in Fig. 26C) positioned proximate the bottom end of the passageway (Figs. 22C, 23C, 24C, 25C, and 26C) and including a circular rim (see annotated Figs. 22B, 23B, 23C, 24A, 25B, 25C, 26B, and 26C below) that is mounted along the base of the spout proximate the inlet (Figs. 22A-26C), wherein the cage is located entirely within the periphery of the rim (see annotated Figs. 22B, 23B, 23C, 24A, 25B, 25C, 26B, and 26C below), the cage being positioned to block a portion of one of the plurality of walls of the flexible container from entering the inlet of the passageway and preventing fluid from evacuating the container via the passageway (par. 0066).

    PNG
    media_image1.png
    213
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    651
    697
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    183
    535
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    678
    703
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    689
    729
    media_image5.png
    Greyscale

Regarding claim 3, the cage is detachably connected to the spout (via snap fit, pressure fit, or interference fit; par. 0066).
Regarding claim 5, the cage includes a plurality of intersecting bars that define a plurality of gaps through which fluid can flow into the spout (Figs. 23C and 24C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al.
Regarding claim 2, Savage is silent regarding the cage arcs downward below the base of the spout.  Instead, Savage only discloses that the cage extends downward below the base of the spout (see, for example, Figs. 23A-23C). It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to arc the cage downward below the base of the spout because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Savage’s cage, and Applicant’s invention, to perform equally well with either the cage taught by Savage or the claimed cage because both cages would perform the same function of preventing the flexible container from collapsing onto the inlet of the spout. Therefore, it would have been prima facie obvious to modify Savage to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Nash.  MPEP 2144.04(IV)(B).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. in view of Cohn (20050139565).
Regarding claim 4, the cage is detachably connected to the base via snap fit, pressure fit, or interference fit (par. 0066).
Savage DIFFERS in that it does not disclose a bayonet connecting arrangement. Attention, however, is directed to the Cohn reference, which discloses a bayonet connecting arrangement (par. 0061). Cohn teaches that a bayonet connecting arrangement is one of a number of well-known options that one of ordinary skill in the art could have chosen for connecting two elements (par. 0061). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Savage reference in view of the teachings of the Cohn reference by employing a bayonet connecting arrangement because it is one of a number of well-known connection methods that one of ordinary skill in the art could have chosen from and would have been expected to perform equally well (par. 0061 of Cohn).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al.
Regarding claim 6, Savage discloses a system (Fig. 1) for evacuating fluid from a flexible container (100), comprising: a spout (128 and its various embodiments shown in Figs. 2A-2C and 15A-26C) having a base (132) that is configured to be connected to one (104) of a plurality of walls (104 and 108) of the flexible container and a passageway in fluid communication with an interior region of the flexible container (Fig. 1), the passageway having an outlet at a top end and an inlet at a bottom end (Figs. 1, 2A-2C, and 15A-26C); and a plurality of legs (402, 412, 422, and 432) that extend downward from the base of the spout (Figs. 23A, 24A, 25A, and 26A) and that are positioned to block a portion of one of the plurality of walls of the flexible container from 21entering the inlet of the passageway and preventing fluid from evacuating the container via the passageway while allowing fluid to pass between the plurality of legs (par. 0066).
Savage discloses the claimed invention except for the legs being integral with the base. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the legs and the base of the spout for the purpose of simplifying the construction of the device by reducing the number parts. Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, par. 0060 and 0072, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 7, the system further including at least one bridge (404 or 414) that extends between at least two of the plurality of legs (Figs. 23B and 24B).
Regarding claim 8, the bridge defines at least one gap through which fluid can flow into the spout (Figs. 23B and 24B).
Claims 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. in view of Pritchard (20120061394).
Regarding claim 9, Savage DIFFERS in that it does not disclose an insertable member or connector that is slidably received in the passageway and that includes a bottom portion that extends below the base of the spout. Attention, however, is directed to the Pritchard reference, which discloses an improved spout in which an insertable member or connector (34) is slidably received in a passageway (Figs. 1, 3, 4, and 5) and includes a bottom portion (the portion of the insertable member or connector that enters the body, 22, as shown in Figs. 4 and 5) that extends below the base of a spout (32; Figs. 4 and 5). Pritchard teaches that this configuration is advantageous for obtaining an aseptic package that is simple in construction, easy to use and reliably prevents the walls of the package from collapsing onto the spout opening (par. 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Savage reference in view of the teachings of the Pritchard reference by employing an insertable member or connector for the purpose of obtaining an aseptic package that is simple in construction, easy to use and reliably prevents the walls of the package from collapsing onto the spout (par. 0027 of Pritchard).
Regarding claim 10, the insertable member or connector includes at least one cutout (64 of Pritchard) along the bottom portion that allows fluid to flow into the spout.
Regarding claim 11, the insertable member or connector includes at least one slot (64 of Pritchard) along the bottom portion that allows fluid to flow into the spout.
Regarding claims 12 and 13, the insertable member or connector can be moved within the passageway between a first position (Figs. 1 and 3 of Pritchard) and second position (Figs. 4 and 5 of Pritchard), the insertable member or portion having an open bottom end (The portion of 34 that contains openings 64 is considered the bottom end. The bottom end is considered open because it contains openings 64) that defines an inlet (64), wherein when the insertable member or connector is in the first position, the bottom portion of the insertable member or connector does not extend below the base of the spout (Figs. 1 and 3 of Pritchard) and when the insertable member or connector is in the second position, the bottom portion of the insertable member or connector extends below the base of the spout (Figs. 4 and 5 of Pritchard). The bottom portion is positioned to block a portion of one of the plurality of walls of the flexible container from entering the inlet of the passageway and preventing fluid from evacuating the container via the passageway (par. 0027 of Pritchard).
Regarding claim 14, the insertable member includes a second passageway (48 of Pritchard) that extends therethrough through fluid can flow (Figs. 4 and 5 of Pritchard).
Regarding claim 15, the insertable member includes at least one cutout (64 of Pritchard) along the bottom portion that allows fluid to flow into the spout and the second passageway when the insertable member is in the second position (Figs. 4 and 5 of Pritchard).
Regarding claim 16, the insertable member includes at least one slot (64 of Pritchard) along the bottom portion that allows fluid to flow into the spout and the second passageway when the insertable member is in the second position (Figs. 4 and 5 of Pritchard).
Regarding claim 17, the insertable member includes a cage (42 of Pritchard) at the bottom thereof that defines gaps (64 of Pritchard) that allows fluid to flow into the spout and the second passageway when the insertable member is in the second position (Figs. 4 and 5 of Pritchard).
Allowable Subject Matter
Claims 18-20 are allowed.
Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive.
In regard to the rim, it is unclear why applicant believes the cage structures extend well beyond the periphery of the rim. 
Regarding the plurality of legs, see the rejection of claim 6 above.
In regard to the insertable member, see the rejection of claim 13 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754